[PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________           FILED
                                                   U.S. COURT OF APPEALS
                                No. 09-15701         ELEVENTH CIRCUIT
                                                         JUNE 4, 2010
                            Non-Argument Calendar
                                                          JOHN LEY
                          ________________________
                                                           CLERK

                   D. C. Docket No. 06-00467-CV-J-32-MCR

JAMES R. WALKER,



                                                            Petitioner-Appellant,

                                    versus

LUCY HADI, Secretary,
Florida Department of
Children and Families,

                                                                    Respondent,

GEORGE H. SHELDON,
Secretary, Florida Department
of Children and Families,

                                                          Respondent-Appellee.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________
                                (June 4, 2010)
Before TJOFLAT, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

       James Walker appeals the district court’s denial of his petition for habeas

relief, brought pursuant to 28 U.S.C. § 2254. Because the state court’s evidentiary

rulings were not contrary to or an unreasonable application of federal law, the

district court properly denied relief and we affirm.

       In 2000, the state of Florida filed a petition in state court to classify Walker

a sexually violent predator under state law and have him committed to state

custody. See Fla. Stat. § 394.910. Over Walker’s objections, the trial court

admitted witness testimony that constituted hearsay evidence,1 which Walker

argued violated his right to cross examine and confront his accusers under the

Fourteenth Amendment and Crawford v. Washington, 541 U.S. 36 (2004).2 The

jury found Walker to be a sexually violent predator, and the court committed

Walker to the custody of the Department of Children and Family Service.

       The state court of appeals affirmed the state court’s civil commitment order.


       1
          The evidence Walker sought to exclude included the testimony of mental health
professions and police officers who based their testimony on various written reports and
allegations of criminal conduct for which Walker had not been convicted. Although Walker was
permitted to cross-examine these mental health professionals and police officers, he was not able
to cross-examine the people who created the reports that formed the basis of the witnesses’
testimony.
       2
           Walker acknowledges that Crawford applies only to criminal proceedings but urges
that the rationale should apply to civil commitment cases as well.

                                                2
Walker’s subsequent petition for cert. was denied by the U.S. Supreme Court.

Walker then filed the instant § 2254 petition, arguing that he was denied his

Fourteenth Amendment right to cross-examine and confront the witnesses against

him at his civil commitment proceeding.

      The district court denied the petition, finding that Crawford did not apply to

civil proceedings, and no other clearly established federal law required cross-

examination at civil proceedings. The district court, therefore, deferred to the state

court decision. At Walker’s request, the district court granted a certificate of

appealability on the following issue: “Whether this Court erred in deferring to the

state court’s adjudication of Petitioner’s claim concerning whether the admission

of hearsay evidence at his civil commitment proceedings violated his right to

confrontation.”

      We review de novo a district court’s decision about whether the state court’s

decision was either contrary to, or an unreasonable application of, clearly

established Federal law. Williams v. Allen, 598 F.3d 778, 788 (11th Cir. 2010).

Section 2254(d), as amended by the Antiterrorism and Effective Death Penalty Act

(“AEDPA”), provides, in part:

             An application for a writ of habeas corpus on behalf of a
             person in custody pursuant to the judgment of a State
             court shall not be granted with respect to any claim that
             was adjudicated on the merits in State court proceedings

                                           3
             unless the adjudication of the claim--

             (1) resulted in a decision that was contrary to, or involved
             an unreasonable application of, clearly established
             Federal law, as determined by the Supreme Court of the
             United States[.]

28 U.S.C. § 2254(d). The phrase “clearly established Federal law” refers to “the

governing legal principle or principles set forth by the Supreme Court at the time

the state court renders its decision.” Lockyer v. Andrade, 538 U.S. 63, 71-72

(2003).

      “The ‘contrary to’ and ‘unreasonable application’ clauses of § 2254(d)(1)

are separate bases for reviewing a state court’s decisions.” Putman v. Head, 268

F.3d 1223, 1241 (11th Cir. 2001). A state court’s decision is “contrary to” clearly

established federal law if (1) the court applied a rule that contradicts the governing

law set forth by U.S. Supreme Court case law, or (2) the court confronts facts that

are “materially indistinguishable” from relevant U.S. Supreme Court precedent, but

arrives at an opposite result. Id. An “unreasonable application” of clearly

established federal law occurs when the state court correctly identifies a legal rule

from U.S. Supreme Court precedent but unreasonably applies that rule to the facts

of the case. Id. State courts are not obligated to widen or enlarge legal rules set

forth by the U.S. Supreme Court to contexts in which it has never decided.

Hawkins v. Alabama, 318 F.3d 1302, 1307 n.3 (11th Cir. 2003); see also Carey v.

                                           4
Musladin, 549 U.S. 70, 77 (2006) (holding that, when the U.S. Supreme Court has

not decided an issue, “it cannot be said that the state court ‘unreasonabl[y]

appli[ed] clearly established Federal law’”).

       On appeal, Walker argues that the Fourteenth Amendment’s right to

confrontation in civil commitment proceedings is “clearly established.” He also

contends that this right “should” match that guaranteed by the Sixth Amendment’s

confrontation clause and the principles set forth in Crawford. After review, we

conclude that, even though Walker’s right to confrontation may be clearly

established, his right against the admission of testimonial hearsay in the civil

commitment context is not.

       Florida law establishes a civil commitment procedure for the long-term care

and treatment of sexually violent predators. Fla. Stat. § 394.910; State v. Harris,

881 So.2d 1079, 1083 (Fla. 2004). Individuals in civil commitment proceedings

are entitled to certain due process protections guaranteed by the Fourteenth

Amendment, including the rights to confront and cross-examination.3 See Specht

v. Patterson, 386 U.S. 605, 610 (1967). In Crawford, the Supreme Court held that

a testimonial statement will only be admissible if the declarant is unavailable and



       3
         We note that Walker was able to cross-examine witnesses at his commitment hearing,
but he was not able to cross-examine those people who created the reports about which the
witnesses testified.

                                             5
the defendant had a prior opportunity to cross-examine. 541 U.S. at 59. But

Crawford only applies in the context of Sixth Amendment criminal trial rights and

has not been extended to other contexts. United States v. Cantellano, 430 F.3d

1142, 1146 (11th Cir. 2005).

      In the context of a habeas case, it is not our role to determine whether the

Fourteenth Amendment’s due process clause should match that guaranteed by the

Sixth Amendment and Crawford; we are limited to determining whether the U.S.

Supreme Court has “clearly established” that such a right exists. 28 U.S.C.

§ 2254(d)(1). Walker has not cited a single U.S. Supreme Court case requiring the

Florida court to exclude testimonial hearsay evidence in a civil commitment

hearing. Carey, 549 U.S. at 77. Moreover, the state court was under no obligation

to widen the scope of Crawford to a context not yet decided by the U.S. Supreme

Court. Hawkins, 318 F.3d at 1307 n.3. Accordingly, the state court’s decision, to

the extent that it admitted testimonial hearsay at Walker’s civil commitment

proceeding, was not contrary to, nor an unreasonable application of, clearly

established Federal law. 28 U.S.C. § 2254(d)(1). The district court correctly

denied Walker’s petition.

      AFFIRMED.




                                          6